DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1. 	The prior art, U.S. Patent No. 9,076,739 Choi et al., teaches a display device comprising: a substrate, (Figure 4A #21); a first inner bank, (Figure 4A left side #219), and a second inner bank, (Figure 4A right side #219), each on the substrate, (Figure 4A #21), and spaced apart from each other; a first electrode, (Figure 4A #221), on the first inner bank, (Figure 4A left side #219), and a second electrode, (Figure 4A #222), on the second inner bank, (Figure 4A right side #219); and a light emitting element, (Figure 4A #220), between the first inner bank, (Figure 4A left side #219), and the second inner bank, (Figure 4A right side #219), the light emitting element, (Figure 4A #220), being electrically connected to the first electrode, (Figure 4A #221), and the second electrode, (Figure 4A #222), wherein the first inner bank, (Figure 4A left side #219), comprises a first side surface facing the second inner bank, (Figure 4A right side #219), the second inner bank, (Figure 4A right side #219), comprises a second side surface facing the first side surface, and where the first and second sides have an inflated curved shape, but the prior art is silent with respect to the above teachings in combination with the first side surface and the second side surface are respectively recessed into the first inner bank and the second inner bank to have a curved shape.

3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/30/21